Goss, J.,
dissenting. I believe the legislature never intended to place deputy sheriffs, receiving the salary provided from the county, as coordinate officers with their principal and entitled to the mileage. That has always gone with the office to the officeholder, the principal. The main opinion quotes but a portion of the statute. It is significant that the statute discriminates between salary and mileage, and intentionally so. Both the sheriff and his deputies are paid a salary from the county. That signifies nothing as to mileage, a separate matter. From the salary provisions alone it cannot be said that the mileage is not a perquisite of the office of sheriff. It always has been, and the mere change of the office from a fee paid office to a salary and fee paid office signifies nothing as to mileage, which is a charge in the nature of fees. For years before this statute the sheriff’s office, and the sheriff as the incumbent thereof, received remuneration from various sources, among them fees for service of papers now turned over to the county j another item of income was livery hire, a recognized taxable charge wholly independent of mileage and in the nature of a repayment for disbursements incurred, but in reality, as is a matter of common knowledge, a considerable source of income over disbursements; another source of revenue to the office and its incumbent was mileage at 10 cents per mile for travel. Whether collected of private citizens for service of papers or of the county in criminal matters, this has always gone heretofore to the sheriff, and not to the deputies, except as the principal might consent or apportion to them such part of mileage earned by them as he might see fit to allow his deputies as a remuneration. Then, too, every act of the deputy to be an official act must be done in the name of the sheriff and constitute the sheriff’s act alone. In law the deputy could not act independent *244of the principal, or except as his act constituted that of the principal. Hence he was not required to give a bond as a public officer to the county or the state, but instead, recognizing the principal’s liability for the deputy’s acts, the principal is empowered, but not required, to accept the deputy’s bond to himself individually merely, as indemnity to him for acts committed by the deputy in his name, or for which he, the principal, is responsible. Likewise every bill for mileage or disbursements incurred by the deputy, and otherwise a valid charge against the county or an individual, must be charged in the name of and as the charge of the principal against the county or the individual, and for which charge the sheriff or his bond is liable.if the same be invalid. In all such matters such an officer as a deputy sheriff is unknown to the law, and it still is nonexistent, except as to salary and compensation. It is a mere employment. The incumbent is but the deputy, the agent if you please, the other self of the principal, the sheriff; but yet under the holding of the majority, an ambiguous statute is so construed as to fail to recognize the effect of well-known facts and principles of law, and turn over to the deputy of the sheriff mileage accruing as a recompense to the sheriff’s office. If the mileage belongs to the deputy simply because he performed his principal’s duties as a deputy of the principal, then consistency in reasoning requires that he, though not an officer and but a mere deputy of an officer, shall nevertheless present his bill for mileage to the county commissioners, regardless of the approval or disapproval of the principal in the performance of whose duties the mileage was incurred, and would constitute the same a charge in favor of the deputy individually and against the county, and to be paid not by the county to the sheriff’s office, but to the individual who happened to be deputy of a sheriff and performed the travel. And this, too, when such individual making the charge has no bond to the county to insure against overcharge or inflation of bills on his part. The county, therefore, being obliged to pay him independent of any act of approval or disapproval; from the sheriff, the latter can escape responsibility for the acts of his deputy, something never dreamed of and sufficient in itself to condemn as unsound the opinion of the majority in this case. The tendency of all government is to, in every instance, have responsibility fixed upon a responsible head. This decision flies in the teeth of this principle.
Nor is it enough to say that the statute can be read to support the *245opinion as written. It is the legislative intent that is the inquiry, to be determined under the known usage and custom theretofore prevailing in the sheriff’s office concerning the matters covered by the legislation in question. And when so considered and the whole statute read together, it is wholly unnecessary (1) to assume that the deputy of this particular officer should be considered as an independent official possessing rights of compensation from the income of the office of his principal, and to that extent co-ordinate and independent of the principal, as illustrated by this suit by the deputy against the principal for a portion of the income of that office under a claim of individual ownership of it; and (2) it is wholly unnecessary to assume that, because the statutes have in terms authorized a charge by the deputies as well as the sheriff of mileage, that it was thereby intended to do more than to empower the deputy to malee such a charge in the name of his principal and for the office. On the contrary, the opinion assumes that because the deputies are authorized to charge, by the language “shall be allowed 10 cents per mile for each and every mile actually and necessarily traveled in the performance of any of their official duties,” that they thereby own and can appropriate such mileage to themselves. No other deputy of any county official, though authorized to charge, can thus assume ownership of the funds of his principal. It is true that by chapter 270 of the Session Laws of 1913 the legislature amended the 1911 statute to provide for the appointment of other than salaried deputies. Certainly until this amendment, it could not be said that deputies were entitled: to mileage as against their principal. The portion of that statute emphasized in the majority opinion as all controlling reads: “Provided that the sheriff shall appoint in each commissioner district of his county, except in commissioner districts where a salaried deputy is located, at least one deputy whose compensation shall be such mileage and livery fees only as are now provided by law.” The reason for this amendment is easy to find. The primary object uppermost in the legislative mind was that there should be one deputy in each commissioner district to keep down mileage and for the convenience of its citizens. Recognizing that salaried deputies could not be appointed from each commissioner district, this provision for compensation was made for the nonsalaried ones residing away from the county seat, and they were given “such mileage and livery fees only as are now provided by law.” The purpose of this *246provision was twofold, to prevent their getting a salary as some other deputies were paid, and still at the same time give them some remuneration, was the intent. There is nothing in this from which it must be said, or must follow, that the salaried deputies must be used the same way and be permitted to appropriate the mileage coming to the sheriff’s office, simply because they have performed the duties of that office by travel while upon a salary from the county. If presumptions are to be indulged in on this question, the natural one would seem to be in accord with the plain English of the act, that the legislature has purposely distinguished between deputies and created salaried and nonsalaried deputies, the former recompensed by the county, the latter by mileage and livery fees. If it can be inferred that because the nonsalaried deputies are entitled to mileage, that the salaried ones must be, the same reasons would say that the salaried deputies are entitled to livery fees of the sheriff’s office as well as mileage, even though the principal furnished the automobile or livery with which the mileage was earned. If it be said that this cannot be because livery can be no more than a mere recompense for disbursements, the reply is that by the statute itself it is denominated “fees” by the following words, “at least one deputy, whose compensation shall be such mileage and livery fees only as are now provided by law.” The legislature has thus recognized that the livery bill allowed on the mileage basis may contain more than disbursements, and may amount to fees. If the mileage goes to the salaried deputy simply because the unsalaried one is so recompensed, the “livery fees” go by the same proviso to the deputy. But nothing of the kind was intended, and the foregoing but illustrates the fallacy of the reasoning and unsoundness of the majority opinion in construing these acts with no reference to the practice I believe to have prevailed in the various offices of sheriff in the many counties of this state. This deputy suing was a salaried one under the stipulation, and earned this mileage in performing the duties of the office of his principal, and in my opinion the mileage belongs to the principal, and not to the deputy. The contrary holding of the majority invites a lawsuit against not only the sheriffs, but the county as well, by every discharged or disgruntled deputy sheriff. It is a standing invitation for every deputy to present bills in his own name against the counties, who must deal with him, a mere employee, on the basis of an official, but without a bond. It permits every sheriff *247■to disclaim responsibility on bis bond every time bis deputy desires to mulct tbe county for mileage. It changes tbe relation of tbe deputy to bis principal, making bim to a large extent independent of tbe oficial at whose pleasure be bolds bis office. All this was never intended, and should not be held as the declared intent of tbe legislature if tbe statutes .are ambiguous; and to my mind they are. Tbe question is not free from doubt, except when viewed in the light of tbe conduct of tbe particular office prior to these statutes, when it would seem to be plain. Tbe bolding-should be the other way, and this case should be reversed. I am .authorized to say that Justice Burke concurs in this dissent.